Citation Nr: 0735157	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  99-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a bilateral leg 
disorder.

Entitlement to service connection for coccygeal strain.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied service 
connection for a condition of the buttocks and for bilateral 
leg problems; each on the basis that the claim was not well 
grounded. The veteran perfected a timely appeal of these 
denials to the Board.

In February 2001, the Board remanded the case to the RO for 
further development and adjudication.  Thereafter, the RO 
confirmed and continued the denials of service connection, 
and the RO returned the case to the Board.  Thereafter, in a 
September 2002 decision, the Board denied service connection 
for a bilateral leg disability and for coccygeal strain.  The 
veteran appealed the Board's September 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, in an October 2003 order, the Court granted a 
joint motion of the appellant and Secretary of VA for remand.  
Thereby, the Court vacated the Board's September 2002 
decision and remanded the case to the Board for compliance 
with the joint motion.

Subsequently in July 2004, and again in July 2006, the Board 
remanded the case for further development and adjudication.  


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a bilateral leg disorder.

2.  The current medical evidence does not show the presence 
of coccygeal strain.




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a bilateral leg disorder, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for establishing entitlement to service 
connection for coccygeal strain, are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
September 2004, March 2006 and April 2006.  In those letters 
the RO informed the veteran of the types of evidence needed 
in order to substantiate his claims on appeal for service 
connection.  VA has also informed the veteran of the division 
of responsibility between the veteran and VA for obtaining 
that evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claims decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 

II.  Service Connection

The veteran's June 1998 application for benefits shows that 
he claimed service connection for lower back problem, 
buttock's problem, bilateral legs problem, neck problems, and 
headaches.  During the pendency of these claims, in a March 
2006 rating decision, service connection was granted for 
lumbar spine and cervical spine disabilities and for 
headaches.  With respect to the remaining claims for service 
connection for a buttock's problem and bilateral legs 
problem, denied as coccygeal strain and bilateral leg 
disorder, the veteran contends that these-as well as the low 
back, neck and headaches disorders-resulted from an 
automobile accident in service in which he was hit by a car 
while he was walking.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).   

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if present, evidence of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records show that in December 1967 the 
veteran was injured when he was struck from behind by a car 
while walking, injuring his left femoral area.  He was 
admitted (and treated and released on the third day) for 
complaints of pain and tenderness of the left femoral area, 
especially the lateral, posterior aspect.  Walking was quite 
painful but he was able to stand on his feet.  On 
examination, there was no definite swelling, and moderate 
pain and muscular spasm on the lateral aspect of the left 
femoral region.  There was no laceration or ecchimosis.  The 
impression was left femoral trauma contusion.  An associated 
treatment record contains a diagnosis of contusion, left 
thigh.  Treatment involved bed rest and heat to the thigh.  
He was to return the following day for follow-up.

The following day he returned due to marked swelling of the 
femoral area, increased pain, spasm, and he could not extend 
his leg.  Examination revealed definite acute marked swelling 
and muscular spasm.  The left femoral area showed swelling of 
1.25 inch compared with the right side.  He had more pain and 
tenderness at that time than the day before.  There was no 
ecchimosis or color change.  The local temperature was 
normal.  He had good dorsalis pedis pulse.  The impression 
was severe muscle contusion and tearing, deep hematoma.  X-
ray examination revealed no bone involvement; and there was 
marked soft tissue swelling. 

A physical profile record dated the day of the veteran's 
discharge from treatment shows that the veteran was placed on 
temporarily restricted duty due to a contusion of the left 
femoral region.  There are no subsequent treatment records 
associated with that injury.

Service medical records contain no indications of problems 
associated with the veteran's claimed coccygeal strain or 
with the right leg.  At the veteran's September 1969 
separation examination, the report of medical history shows 
that the veteran reported he had had cramps in his legs, but 
did not report having had any other pertinent problems with 
his legs or buttocks.  On examination all pertinent 
evaluations were normal.  

Post-service medical records include VA and private treatment 
records dated from 1996 to March 2006, including medical 
records associated with a Social Security Administration 
(SSA) decision; and reports of VA examinations in September 
1999, January 2002, and May 2007.  As discussed below, review 
of the evidence material to the claims fail to show that the 
veteran has a bilateral leg disorder or coccygeal strain 
related to service.

Private records of treatment from Ashwin Trivedi, M.D., dated 
from January 1996 to February 1999 show that the veteran 
received treatment for various complaints, with assessments 
including ankylosing spondylitis, and arthritis.  The report 
of private examination in January 1996 shows that the veteran 
reported that he had been told he had arthritis, and that he 
had been having problems with multiple joint pains.  These 
felt like a fleeting type of joint pain that changed 
locations from the hip to the knee to the ankle to the 
shoulder, etcetera.  These eventually resolved, except that 
for the past five years he had neck pain.  On examination, 
there were no abnormal findings associated with the lower 
extremities or coccyx area.  After examination, the report 
contains an assessment of history of arthritis; possible 
degenerative joint disease of the neck; possible degenerative 
joint disease of the lumbar spine; and probable ankylosing 
spondylitis.  

In a follow-up progress note later in January 1996, the 
veteran reported that following treatment with Daypro and 
Soma, prescribed at the earlier January 1996 visit, he felt 
much better.  The only abnormal finding related to the neck.  
The note contains an assessment of ankylosing 
spondylitis/DISH (diffuse idiopathic skeletal hyperostosis).  
Subsequent treatment records through February 1999 show 
assessments including ankylosing spondylitis and arthritis 
involving the lumbar and cervical spine.  None of these 
records show ankylosing spondylitis or arthritis involving 
the coccyx area or lower extremities.  

The report of a September 1999 VA examination for joints 
shows that the veteran reported complaints that he developed 
gradual worsening of low back pain over the four or five 
years after service.  That pain started in the back and 
anterior thighs and now he had pain in the back and buttocks 
up in the neck and occasionally to the right arm.  X-ray 
examination revealed characteristics of ankylosing 
spondylitis with intervertebral body fusions and fusions of 
the sacroiliac joints.  The report concluded with an 
impression of ankylosing spondylitis.

During a September 1999 VA neurological examination, 
primarily addressing other complaints (headache), motor 
examination findings included that there was normal tone in 
all four extremities and normal muscle strength in all muscle 
groups.  Sensory examination was grossly normal; with no 
abnormal reflexes, and gait was normal.

In an October 1999 addendum to the September 1999 VA 
examination for joints, the examiner from that examination 
discussed the veteran's inservice contusion to the left thigh 
and the fact that there was no mention of any difficulty with 
regard to the axial skeleton at the time of that injury.  The 
examiner noted that the evolution and existence of the 
veteran's ankylosing spondylitis was well documented; that 
this condition was not considered to be post-traumatic; and 
that medical literature supports an autoimmune hypothesis.  
On that basis, the examiner opined that there was no medical 
evidence to support the contention that the current 
ankylosing spondylitis would be related to the vehicle 
accident in service.

Private records of treatment from Paul H. Andreini, M.D., 
dated from April 1998 to April 2001, show that the veteran 
was seen for complaints including those diagnosed as 
ankylosing spondylitis.  Diagnoses also include cervical 
radiculopathy.  None of these treatment records show any 
findings of radiculopathy involving the lower extremities.

In statements dated in July 2000 and July 2001, M.Y.I. Beck, 
M.D., provided an opinion in essence that the veteran had 
degenerative disc disease due to trauma caused by the 
inservice vehicular accident; with resultant lumbar 
radiculopathy and pain radiating into both legs.    

The report of a January 2002 VA examination of the spine 
shows that the examiner discussed his review of the inservice 
medical records associated with the December 1967 left femur 
injury; and he noted that the veteran's private 
rheumatologist had rendered a diagnosis of ankylosing 
spondylitis with ulcerative colitis.  The examiner also noted 
that a neurosurgeon, Dr. Beck, wrote a letter in which he 
incorrectly related the veteran's primary diagnosis as 
degenerative disk disease of multiple levels and attributes 
this directly to the motor vehicle accident in service.  The 
veteran reported that he continued to get difficulty down 
into the thighs and occasionally pain down into the legs.  
After examination, the report contains an impression of 
ankylosing spondylitis with history of ulcerative colitis; 
and limited range of motion of the cervical and lumbar spine.  

The examiner concluded with an opinion that there was no 
evidence of a chronic condition beginning in service; and 
that based on the record, the veteran was diagnosed with 
ankylosing spondylitis in 1996, resulting in several year 
history of progressively worsening pain in the neck and lower 
back.  He concluded that the spondylitis is the etiology of 
the veteran's current cervical spine disorder, lumbar spine 
disorder, bilateral leg disorder, and coccygeal strain.  The 
examiner further opined that the current symptoms were 
related to the ankylosing spondylitis, and there was no 
evidence of a traumatic relationship between the current 
symptoms and the femoral contusion in service.

 Private treatment records dated in October 2000 and December 
2003 contain assessments of arthritis, and degenerative joint 
disease of right knee, respectively.

VA treatment records dated from 2000 to March 2006 show 
treatment for various conditions, including back and neck 
pain associated with spondylitis and degenerative joint 
disease of the cervical and lumbar spine.  In March 2006 he 
reported complaints of chronic neck pain and stiffness, and 
low back pain and stiffness to a lesser degree.  He denied 
having any numbness or tingling of his extremities.

During a May 2007 VA examination, the examiner was requested 
to provide an opinion of the likelihood that any leg or 
coccyx disability found present was related to or had its 
onset during service, to specifically include whether it was 
related to any incident including the 1967 accident when the 
veteran was struck by an automobile.  The report of that 
examination shows that the veteran denied having had any 
fracture or broken bones; and he denied having any leg or 
coccyx disability, or current treatment.  The report contains 
a history that there was no history of hospitalization or 
surgery, trauma to the bone, bone neoplasm, osteomyelitis, 
inflammation, pain, fracture site motion, deformity or fever.  
Also there was no affect on motion of a joint or flare-up.  

On examination, there was no evidence of leg shortening, no 
bone or joint abnormality, no signs of active infection, no 
evidence of abnormal weight bearing or constitutional signs 
of bone disease.  Gait was normal.  X-ray examination of the 
coccyx concluded with an impression of normal study. 

After examination the examiner provided the following medical 
opinion summary.  The examiner opined that the prior 
complaint of leg and buttock or coccyx area were most likely 
related to the ankylosing spondylitis of the veteran.  The 
examiner noted that rheumatology literature describes 
peripheral joint pain and buttock or coccygeal pain as part 
of the clinical presentation of ankylosing spondylitis; and 
that it seems that these conditions are resolved or improved 
since the veteran began taking dmard (disease-modifying 
antirheumatic drugs).  

Noting the clinical circumstances associated with the 
inservice injury to the left femoral area, the examiner 
opined that the leg and coccyx condition is not related to 
the pedestrian accident in service, and it seems related to 
ankylosing spondylitis which has a genetic predisposition and 
it is an inflammatory condition.  The examiner further opined 
that the ankylosing spondylitis is not caused by the accident 
either.  The examiner concluded by remarking that no current 
leg or coccyx condition is identified or claimed by the 
veteran. 

In summary, the competent medical evidence shows that the 
veteran has had past complaints of pain symptoms in the 
coccyx area and lower extremities, which may have been part 
of the clinical presentation of ankylosing spondylitis.  
However, those symptoms are not shown to be chronic residuals 
of any incident of service; and moreover, as admitted by the 
veteran, the associated medical symptoms apparently resolved 
some time ago.  The veteran has denied any current bilateral 
leg disorder or coccyx strain, and no such chronic conditions 
have been identified.  

In general, there is no diagnosis of any current disorder of 
the coccyx or bilateral leg disorder.  Although the January 
2002 VA examiner linked "bilateral leg disorder" and 
"coccygeal strain" to spondylitis, which may appear to 
suggest the presence of chronic disorder, he subsequently 
refers merely to current symptoms being linked to ankylosing 
spondylitis.  Further, the examination report does not 
contain any diagnosis of any bilateral leg disorder or 
coccygeal strain.  Although the record does contain an 
assessment, noted in December 2003 as degenerative joint 
disease of the right knee, it is clear from review of the 
claims file that the veteran is not claiming this specific 
condition as service connected.

Moreover, even if arguendo, there was a present disorder of 
the legs or coccyx, there is no competent medical evidence to 
link that to service.  The preponderance of the medical 
evidence is against the finding that any leg or coccyx 
symptoms are related to the incident in service in which the 
veteran's left femur was injured.  The service medical 
records at the time of the injury shows that this involved 
only a contusion of the left femur with no bone involvement, 
and no involvement of other parts of the body.  The first 
relevant complaints and treatment for the veteran's diagnosed 
ankylosing spondylitis-which has been associated with the 
past coccyx and leg complaints-is not until 1996, more than 
27 years later.  Even if a current disorder is assumed, this 
extended period after service ended in 1969 without treatment 
weighs against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service). 

The medical opinion found consistently in the record is that 
this condition is associated with a genetic predisposition 
and is an inflammatory condition; and is not caused by the 
inservice contusion of the left femur. Though past complaints 
of legs or coccyx symptoms have been linked to the veteran's 
diagnosed ankylosing spondylitis, the preponderance of the 
competent medical evidence is against a finding that the 
ankylosing spondylitis is the result of the inservice left 
femur injury or any other incident of service.  

The Board also notes that Dr. Beck's opinion was that the 
inservice left femur injury resulted in degenerative disc 
disease with resultant lumbar radiculopathy and pain 
radiating into both legs.  It is clear from the remainder of 
the clinical record including other opinions, however, that 
this opinion is not consistent with or based on a fully 
factual foundation.  Thus, the Board finds that the opinion 
lacks credibility, and is therefore of diminished probative 
value on the issue of service connection.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to independently assess the credibility and 
weight of evidence before it); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993) ("An opinion based on an inaccurate 
factual premise has no probative value"). 

In summary, review of the claims file shows no competent 
medical evidence of any current coccygeal strain or disorder 
of either lower extremity.  Therefore, based on the 
foregoing, service connection for coccygeal strain or for a 
bilateral leg disorder, is not warranted.

Thus, the preponderance of the evidence is against all of the 
claims for service connection for all of the claimed 
disorders on appeal here.  Therefore, the benefit-of-the-
doubt rule does not apply, and each of the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran believes that he has the claimed disorders 
and that each is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for a bilateral leg 
disorder is denied.

Entitlement to service connection for coccygeal strain is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


